Name: Commission Regulation (EEC) No 1774/79 of 10 August 1979 determining the threshold prices for rice for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 79 Official Journal of the European Communities No L 203/ 11 COMMISSION REGULATION (EEC) No 1774/79 of 10 August 1979 determining the threshold prices for rice for the 1979/80 marketing year Whereas the amount for the protection of the industry has been fixed by Council Regulation (EEC) No 1 263/78 (3 ) ; whereas the variety of long grain rice representative of Community production and the difference in value between that variety and the variety of round grain rice corresponding to the standard quality are determined in Commission Regu ­ lation (EEC) No 1626/78 (4), as last amended by Regu ­ lation (EEC) No 1 773/79 (5); whereas the components used to adjust the threshold price for husked rice were fixed by Commission Regulation No 467/67/EEC (6), as last amended by Regulation (EEC) No 1771 /79 ( 7) ; Whereas pursuant to Article 15 ( 1 ) of Regulation (EEC) No 1418/76 the threshold price for broken rice must be fixed between a lower ( 130 %) and an upper ( 140 %) limit calculated in relation to the threshold price for maize ; whereas, so that imports of broken rice do not restrict the normal flow of production over the Community market as a whole , the threshold price for broken rice should be fixed at 1 35 % of the threshold price for maize ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (*), as last amended by Regu ­ lation (EEC) No 1 552/79 (2), and in particular Articles 14 (5) and 15 (4) thereof, Whereas Article 14 (2) of Regulation (EEC) No 1418/76 provides that the threshold price of husked round grain rice calculated for Rotterdam must be fixed in such a way that the selling price of imported husked round grain rice on the Duisburg market corresponds to the target price ; whereas this object is achieved by deducting from the target price the items referred to in paragraph 2 (a) thereof ; Whereas, pursuant to Article 14 (2) (b) of the aforesaid Regulation , the threshold price for husked long grain rice is calculated by adjusting the threshold price for husked round grain rice by application of a corrective amount representing the difference in value between the variety of round grain rice corresponding to the standard quality and a variety of long grain rice repre ­ sentative of Community production ; Whereas, pursuant to Article 14 (3) thereof, the threshold prices for wholly milled round grain and long grain rice are derived from the threshold prices for husked round grain and long grain rice respec ­ tively, taking into account the monthly increases to which they are subject, by making adjustments for the conversion rate , for processing costs and for the value of by-products and then by adding an amount for the protection of the industry ; HAS ADOPTED THIS REGULATION : Article 1 The threshold prices for husked round grain rice, husked long grain rice , milled round grain rice and milled long grain rice shall be, in ECU per tonne , as follows : ( 3 ) OJ No L 156, 14 . 6 . 1978 , p. 14 . (4 ) OJ No L 190, 13 . 7 . 1978 , p. 18 . (5 ) See page 10 of this Official Journal . (6) OJ No 204, 24 . 8 . 1967, p . 1 .(') OJ No L 166, 25 . 6 . 1976, p. 1 . (z ) OJ No L 188 , 26 . 7 . 1979 , p. 9 . ( 7) See page 6 of this Official Journal . No L 203/ 12 Official Journal of the European Communities 11 . 8 . 79 Month Threshold prices Husked round grain rice Husked long grain rice Milled round grain rice Milled long grain rice September 1979 October 1979 November 1979 December 1979 January 1980 February 1980 March 1980 April 1980 May 1980 June 1980 July/August 1980 376.58 379.34 382 10 384.86 387.62 390.38 393.14 395.90 398-66 401.42 404.18 388-67 391.43 394-19 396-95 399.71 402-47 405-23 407.99 410.75 413-51 416-27 499-75 503.31 506-87 510-43 513-99 517-55 521.11 524-67 528-23 531-79 535.35 557-84 561-84 565-84 569.84 573-84 577-84 581.84 585-84 589-84 593-84 597.84 Article 2 The threshold price for broken rice shall be 241.52 ECU per tonne . Article 3 This Regulation shall enter into force on 1 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1979 . For the Commission Finn GUNDELACH Vice-President